WALLER, J.,
Concurring:
¶ 26. I agree with the majority opinion, but I wish to point out that the DHS should have filed a Rule 60(b)(6)1 motion to reopen the 1998 judgment instead of filing multiple lawsuits. If this had been done, the issue of res judicata/collateral estoppel would never have arisen. The DHS lawsuits were dismissed because the mother did not participate in genetic testing. New technology now exists that allows genetic testing to be performed without a mother’s participation. This alone is reason enough to re-open the old judgment. DHS’s multiple filings have created problems for all concerned and have needlessly consumed the precious time and resources of the parties and the courts. While dismissal is too severe a penalty, other sanctions against the DHS may be appropriate.
PITTMAN, C.J., SMITH, P.J., AND CARLSON, J., JOIN THIS OPINION.

. M.R.C.P. 60(b)(6) provides that a judgment may be reopened for "any ... reason justifying relief from the judgment.”